Citation Nr: 0505135	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension due to 
asbestos exposure.

2.  Entitlement to service connection for multiple melanoma 
skin cancers due to asbestos exposure.

3.  Entitlement to service connection for prostate cancer, 
status post artificial sphincter implantation, due to 
asbestos exposure.

4.  Entitlement to service connection for lens implant due to 
asbestos exposure.

5.  Entitlement to service connection for parathyroid surgery 
due to asbestos exposure.

6.  Entitlement to service connection for residuals of a 
stroke.

7.  Entitlement to service connection for shrapnel wounds to 
the back and arms.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for hemorrhoids due to 
asbestos exposure.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
shrapnel wounds to the face.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
August 1953, and served in the Navy Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was scheduled for a November 2003 video 
conference hearing before the Board.  He withdrew this 
request in October 2003, and requested a local hearing before 
the Decision Review Officer (DRO).  An informal hearing was 
held before the DRO, and the veteran withdrew his request for 
a hearing before the RO.  

The issues of entitlement to service connection for 
hypertension, multiple melanoma skin cancers, prostate 
cancer, lens implant, parathyroid surgery, residuals of a 
stroke, shrapnel wounds to back/arms, bilateral hearing loss, 
and hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a February 1955 rating decision, the RO denied service 
connection for a shrapnel wound to the face; the veteran did 
not initiate an appeal.

2.  Evidence received since the RO's February 1955 decision 
is duplicative of previously considered evidence, or is new 
to the record but does not bear directly and substantially 
upon the question of whether the veteran's shrapnel wound to 
the face was incurred in or aggravated by service, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1955 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004).

2.  New and material evidence has not been received since the 
February 1955 denial, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a May 2001 VCAA letter.  The letter 
predated the April 2002 rating determination.  Id.  The RO 
has generally advised the veteran to submit any evidence in 
support of his claim which he had in his possession, and that 
they would assist him in obtaining any evidence he was not 
able to obtain on his own.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

Regarding the issue being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, and post-service treatment records from multiple 
providers.  There is no indication of relevant, outstanding 
records which would support the veteran's claim of 
entitlement to whether new and material evidence has been 
received to reopen a claim of shrapnel wounds to the face.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2004).  

Additionally, the evidence of record contains a VA 
examination performed in August 2001 which references the 
shrapnel wound to the face.  As it pertains to the issue 
being decided on appeal, the examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue being decided on appeal.

I.  Factual Background

In December 1954, the veteran filed a claim of service 
connection for "injuries incurred in shell blast" in March 
or April 1953.  Service medical records reflect that in April 
1953 the veteran was hit in the face by shrapnel.  No 
treatment was rendered.  Consequently, the RO treated the 
veteran's claim as entitlement to service connection for 
shrapnel wound to the face.  Post-VA examination was negative 
for a shrapnel wound to the face.  A February 1955 rating 
decision denied service connection for shrapnel wound to the 
face.

In March 2001, the veteran filed a claim for compensation, 
which included, in pertinent part, a claim for residuals of 
shrapnel wounds in 1952.  The veteran stated that he had 
experienced "resulting back ache in the area of the 
wounds."  The RO treated this as entitlement to service 
connection for shrapnel wounds to the back/arms, and a claim 
to reopen entitlement to service connection for shrapnel 
wounds to the face.  The evidence submitted by the veteran 
included multiple treatment records; however, none referenced 
any shrapnel wounds to the face.  At a VA examination in 
August 2001, the examiner noted the February 1955 RO decision 
which referenced a shell fragment wound to the face and 
receipt of the Purple Heart.  The veteran indicated that he 
thought that this was an error.  He could not recall a facial 
wound; however, he did remember that he had wounds on both 
arms and the back.  He recalled that his arms and back were 
bandaged.  An April 2002 rating decision determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for shrapnel wounds to the face.

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108 (West 
2002); see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

In February 1955, the Board denied the veteran's claim of 
service connection for shrapnel wounds to the face.  As the 
veteran did not appeal, the RO's determination is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  The 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the 
February 1955 Board determination.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Because new and material evidence has not been submitted, the 
claim of service connection cannot be reopened.

As indicated above, the evidence added to the record since 
the February 1955 RO determination includes post-service 
medical records and a VA examination in August 2001.  
Although the post-service medical records submitted with the 
claim to reopen are new, none of the evidence submitted bears 
directly or substantially upon the matter under 
consideration, which is whether the veteran's shrapnel wound 
to the face is related to his period of active service.  In 
fact, the records submitted do not reference a facial wound 
due to shrapnel.  Additionally, at the August 2001 VA 
examination, the veteran asserted that he did not recall 
sustaining a facial wound, however, he thought he may have 
received shrapnel wounds to the back and arms.  

Notwithstanding the above, the Board notes for the record 
that it is unclear whether the veteran's claim in March 2001 
was actually intended as a claim to reopen entitlement to 
service connection for shrapnel wounds to the face.  In his 
claim, the veteran only referenced shrapnel wounds that he 
contended were incurred in service, and complained of back 
pain related to these shrapnel wounds.  The veteran never 
specifically referenced shrapnel wounds to the face in his 
claim for compensation.  In any event, the Board has 
determined that the evidence submitted since the final 
February 1955 RO decision, does not bear directly and 
substantially upon the question of whether the veteran's 
shrapnel wound to the face is related to service, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for shrapnel wound to the face.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.  


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for shrapnel wound to the face, 
the appeal is denied.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary.

The evidence of record indicates that the veteran served in 
the Naval Reserve after separation from active service in 
August 1953.  He indicated that while in the reserves he 
received medical treatment at Barksdale Air Force base.  The 
RO should determine the dates that the veteran served in the 
Naval Reserve, and whether such service constituted active 
service, active duty for training, or inactive duty for 
training.  The RO should also obtain the veteran's medical 
records from his service in the Naval Reserve, including any 
treatment records from Barksdale Air Force base.  The veteran 
also indicated that he was referred to a private hospital in 
Shreveport, Louisiana.  The RO should confirm that these 
records have been obtained, and/or contact the veteran for 
further information regarding the name of the hospital, 
address, and dates of treatment.  The veteran is advised that 
he has an obligation to cooperate fully with VA's efforts to 
obtain the medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2004).  

The veteran has claimed entitlement to service connection for 
hypertension, multiple melanoma skin cancer, prostate cancer, 
lens implant, parathyroid surgery, and hemorrhoids, and has 
claimed that each disability was due to asbestos exposure 
during his active service.  Specifically, the veteran claims 
that while serving as a gunner's mate on the USS James E. 
Kyes, the ship was hit by an enemy shell in April 1953.  The 
shell hit the deck and came into the compartment where the 
veteran was at work.  The veteran believes he was exposed to 
asbestos at that time.  The veteran was afforded a VAX in 
August 2001; however, the examiner did not address the 
veteran's contentions regarding asbestos exposure as it 
relates to any of the claimed disorders.  Additionally, the 
examiner did not provide an opinion regarding etiology of any 
of the veteran's claimed disabilities.  The Board does note 
for the record that the VA examiner offered an opinion that 
the veteran's stroke was secondary to the veteran's 
hypertension.

Referencing the veteran's claim of service connection for 
hemorrhoids and lens implant, the VA examiner did not address 
these disorders, including whether such disorders exist and 
the etiology of any such disorders.  

With regard to the veteran's claim of service connection for 
shrapnel wounds to the back/arms, the examiner should state 
whether evidence of such shrapnel wounds exist and the 
existence of any residual disabilities from such wounds.  

Regarding the veteran's claim of service connection for 
bilateral hearing loss, the veteran claimed in his original 
application that this occurred in the 1970s.  The veteran was 
afforded a VA audiological examination, however, the examiner 
only considered the veteran's active service from December 
1950 through August 1953, and did not consider any activities 
or duties performed during his Naval Reserve service.  The 
veteran should undergo a new VA audiological examination 
regarding his claimed bilateral hearing loss, and the VA 
examiner should provide an opinion regarding the etiology of 
any such disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appropriate 
repository of records and request 
verification of the dates and nature of 
the veteran's service in the Navy 
Reserve, including the unit of 
assignment, and the dates and nature of 
his service with each unit, to include 
whether each period of service was a 
period of active duty for training or 
inactive duty training.  

2.  The RO should contact the appropriate 
repository of records, to include the 
National Personnel Records Center (NPRC), 
the veteran's Navy Reserve unit(s)/Office 
of the Adjutant General, or the Navy 
Personnel Centers, and request any 
service medical and personnel records 
corresponding to service in the Navy 
Reserve.  This should include contacting 
Barksdale Air Force Base to obtain any 
service medical records on file.  The 
measures undertaken should be 
specifically recorded (including 
providing the source or any requested 
information necessary to conduct such 
search).  In the event that records are 
unavailable, this should be noted in the 
claims folder.  

3.  The veteran should be scheduled for a 
VA medical examination for the purpose of 
determining the existence of and the 
etiology of his claimed disabilities, 
including whether his hypertension, 
multiple melanoma skin cancers, prostate 
cancer, lens implant, parathyroid 
surgery, or hemorrhoids is due to 
asbestos exposure during active service, 
or any other incident in active service.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review the entire claims 
file and provide an opinion as to whether 
it is at least as likely as not that the 
veteran's claimed disabilities are 
etiologically related to his service or 
were aggravated therein.  Specifically, 
the examiner should address the veteran's 
contentions regarding asbestos exposure 
as it relates to his claimed disorders.  
If an opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the existence of 
any shrapnel wounds to the arm or back, 
the etiology, and any residual 
disability from any such wounds.  The 
RO should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether 
the veteran currently has shrapnel 
wounds to the back or arms, any 
residual disabilities from any such 
wounds, and whether it is at least as 
likely as not that such disorders are 
etiologically related to his service or 
were aggravated therein.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

5.  The veteran should be scheduled for 
a VA audiological examination for the 
purpose of determining the etiology of 
his claimed bilateral hearing loss, 
including whether it is due to active 
service or Navy Reserve service.  The 
RO should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that his 
claimed bilateral hearing loss is 
etiologically related to his service or 
any incident therein.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

6.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
service connection for hypertension, 
multiple melanoma cancers, prostate 
cancer, lens implant, parathyroid 
surgery, residuals of stroke, shrapnel 
wounds to the back/arms, bilateral 
hearing loss, and hemorrhoids.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


